Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

Matter of Kwok S. WONG, Respondent
Decided March 30, 2022
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
A finding of guilt in a proceeding that affords defendants all of the constitutional rights
of criminal procedure that are applicable without limitation and that are incorporated
against the States under the Fourteenth Amendment is a “conviction” for immigration
purposes under section 101(a)(48)(A) of the Immigration and Nationality Act, 8 U.S.C.
§ 1101(a)(48)(A) (2018). Matter of Eslamizar, 23 I&N Dec. 684 (BIA 2004), clarified.
FOR THE RESPONDENT: Margaret W. Wong, Esquire, Cleveland, Ohio
FOR THE DEPARTMENT OF HOMELAND SECURITY: Michael S. Lonoff, Assistant
Chief Counsel
BEFORE: Board Panel: HUNSUCKER and PETTY, Appellate Immigration Judges;
BROWN, Temporary Appellate Immigration Judge.
PETTY, Appellate Immigration Judge:

The United States Court of Appeals for the Second Circuit remanded this
case to us to explain the circumstances under which a proceeding not
denominated as “criminal” under the laws of the jurisdiction where it
occurred can nonetheless result in a “conviction” within the meaning of
section 101(a)(48)(A) of the Immigration and Nationality Act, 8 U.S.C.
§ 1101(a)(48)(A) (2018). As we previously held in Matter of Eslamizar, 23
I&N Dec. 684 (BIA 2004), and Matter of Cuellar, 25 I&N Dec. 850 (BIA
2012), the distinction between criminal and noncriminal proceedings turns
on the rights provided to the defendant. If a proceeding does not afford
defendants all of the constitutionally required rights of criminal procedure, it
cannot produce a conviction for immigration purposes. If the proceeding
does afford defendants those rights, then a judgment of guilt in that
proceeding constitutes a conviction under the Act.

I. BACKGROUND
The respondent is a native of Hong Kong and a citizen of the People’s
Republic of China. He was admitted to the United States on or about
April 19, 1979, as a lawful permanent resident. In 2005, the respondent
pleaded guilty to the disorderly persons offense of theft by deception, in
518

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

violation of section 2C:20-4(a) of the New Jersey Statutes. In 2006, he was
convicted of forgery in the second degree, in violation of section 170.10 of
the New York Penal Law. 1 Based on these convictions, the Department of
Homeland Security charged the respondent with removability under section
237(a)(2)(A)(ii) of the Act, 8 U.S.C. § 1227(a)(2)(A)(ii) (2006), as
a noncitizen who has been convicted of two or more crimes involving moral
turpitude not arising out of a single scheme of criminal misconduct.
In February 2012, the Immigration Judge found the respondent
removable as charged. The respondent appealed, and we affirmed the
Immigration Judge’s determination. The respondent filed a petition for
review with the Second Circuit, which remanded the case for us to further
consider the respondent’s removability. We subsequently remanded the
record to the Immigration Judge for further proceedings.
In April 2015, the Immigration Judge again found the respondent
removable as charged under section 237(a)(2)(A)(ii) of the Act because his
two convictions were categorically crimes involving moral turpitude. The
respondent filed a second appeal, which we dismissed in March 2018, again
holding that both his 2005 and 2006 convictions categorically involved moral
turpitude, and that the respondent’s 2005 disorderly persons offense was a
“conviction” under section 101(a)(48)(A) of the Act. The respondent again
petitioned for review.
The Second Circuit granted the petition for review and remanded
proceedings a second time, in part, because the court was uncertain whether
and why a New Jersey disorderly persons offense satisfied the definition of
“conviction” under section 101(a)(48)(A) of the Act. Kwok Sum Wong
v. Barr, 818 F. App’x 44, 47–48 (2d Cir. 2020). The Second Circuit
requested that we explain “the factors necessary to [our] determination of
what constitutes a ‘conviction’” for immigration purposes and “how an
offense that is not a crime under the laws of the jurisdiction where it was
committed can become a ‘crime’ for purposes of the [Act].” Id.; see also INS
v. Orlando Ventura, 537 U.S. 12, 16 (2002) (“Generally speaking, a court of
appeals should remand a case to an agency for decision of a matter that
statutes place primarily in agency hands.”).
The respondent argues that he is not removable as charged because
a disorderly persons offense does not constitute a “conviction” under section
101(a)(48)(A) of the Act. 2 He notes that a disorderly persons offense in New
1

The respondent also has a 1988 conviction for conspiracy to import heroin. See 21
U.S.C. § 963 (1988). In 1989, an Immigration Judge granted the respondent a waiver of
inadmissibility under former section 212(c) of the Act, 8 U.S.C. § 1182(c) (1988), for this
offense.
2
Although the respondent originally sought relief from removal in the form of adjustment
of status, he concedes that he is not presently eligible for such relief. Because there is no
relief currently available to the respondent, we consider only his removability.

519

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

Jersey does not carry a right to an indictment by a grand jury or the right to
a jury trial, and that this class of offenses does not give rise to any legal
disability or legal disadvantage, as a conviction for a “crime” under New
Jersey law does. He also emphasizes that “[d]isorderly persons offenses . . .
are petty offenses and are not crimes within the meaning of the [New Jersey]
Constitution.” N.J. Stat. Ann. § 2C:1-4(b) (West 2005).

II. DISCUSSION
We again conclude that the respondent’s disorderly persons offense under
section 2C:20-4(a) of the New Jersey Statutes constitutes a “conviction”
within the meaning of section 101(a)(48)(A) of the Act. See 8 C.F.R.
§ 1003.1(d)(3)(ii) (2021). The term “conviction” is defined, in pertinent part,
as a “formal judgment of guilt . . . entered by a court.” Section 101(a)(48)(A)
of the Act. For purposes of this definition, the phrase “judgment of guilt”
refers to “a judgment in a criminal proceeding, that is, a trial or other
proceeding whose purpose is to determine whether the accused committed a
crime and which provides the constitutional safeguards normally attendant
upon a criminal adjudication.” Matter of Eslamizar, 23 I&N Dec. at 687; see
also Puello v. Bureau of Citizenship & Immigr. Servs., 511 F.3d 324, 329–30
(2d Cir. 2007) (distinguishing a formal judgment of guilt from a deferred
adjudication). The respondent does not dispute that he was found guilty, nor
does he dispute that the New Jersey Superior Court is a “court” within the
meaning of section 101(a)(48)(A). The sole question before us is how we
differentiate “criminal adjudication[s]” under Matter of Eslamizar, 23 I&N
Dec. at 687, from lesser, noncriminal proceedings. See Kwok Sum Wong,
818 F. App’x at 47; see also Castillo v. Att’y Gen. U.S., 729 F.3d 296, 311
(3d Cir. 2013) (remanding for the Board to reconsider whether a noncitizen
has been convicted of a crime based on a disorderly persons shoplifting
offense). As we explained in Matter of Eslamizar, we look to the
constitutional safeguards.
A. Board Precedent
In Matter of Eslamizar, we held that a “violation” under Oregon law was
not a conviction for immigration purposes. 23 I&N Dec. at 687–88. While
we made several observations concerning the legal consequences of
a violation under State law, our holding in that case rested on the principle
that proof beyond a reasonable doubt is a constitutional requirement for a
criminal conviction. See id.; see also Apprendi v. New Jersey, 530 U.S. 466,
477–80 (2000); In re Winship, 397 U.S. 358, 361–64 (1970). Because the
respondent in that case was found guilty “under the lesser standard of
a preponderance of the evidence,” we concluded that his Oregon violation
520

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

could not be a “conviction” under section 101(a)(48)(A). Matter of
Eslamizar, 23 I&N Dec. at 688. We did not further elaborate on any
implications of our observations regarding the Oregon statutory scheme, as
it was unnecessary to our analysis; the application of the preponderance
standard was dispositive.
We next addressed what constitutes a “conviction” in Matter of
Rivera-Valencia, 24 I&N Dec. 484 (BIA 2008). There, we considered
whether the conviction of a soldier entered by a general court-martial
constituted a “conviction” for purposes of section 101(a)(48)(A). But rather
than focusing on what types of proceedings can result in convictions, that
case centered on whether a general court-martial qualified as a court. “There
[was] no dispute that a general court-martial is a ‘criminal’ proceeding under
the governing laws of the United States Armed Forces, and the respondent’s
general court-martial [in that case] unquestionably resulted in the entry of
a formal judgment of his ‘guilt’ beyond a reasonable doubt.” Id. at 487
(citation omitted).
Finally, in Matter of Cuellar, 25 I&N Dec. at 855, we held that a Kansas
municipal court conviction was a “conviction” within the meaning of the Act.
As here, the respondent in that case did not contest that a formal judgment of
guilt had been entered against him or that it had been entered by a court.
Additionally, we noted that Kansas municipal convictions must be proven
beyond a reasonable doubt. The respondent, however, claimed that he was
not afforded all of the constitutional rights to which criminal defendants are
entitled, and as a result, the conviction was not entered in a genuine criminal
proceeding.
We began our analysis with the principle that “a formal judgment of guilt
entered by a court qualifies as a conviction under section 101(a)(48)(A) so
long as it was entered in a ‘genuine criminal proceeding,’ that is,
a proceeding that was ‘criminal in nature under the governing laws of the
prosecuting jurisdiction.’” Id. at 852 (quoting Matter of Rivera-Valencia, 24
I&N Dec. at 486–87); accord Matter of Eslamizar, 23 I&N Dec. at 688.
Addressing the respondent’s constitutional arguments, we held that the
absence of a right to a jury trial in Kansas municipal court proceedings did
not violate the constitutional right to a jury trial because a defendant had
a right to a de novo jury trial on appeal. See Matter of Cuellar, 25 I&N Dec.
at 854; see also Ludwig v. Massachusetts, 427 U.S. 618, 625–28 (1976)
(affirming the constitutionality of a two-tier system where, after a conviction
is entered in a bench trial, a de novo jury trial is available as of right); cf.
Lewis v. United States, 518 U.S. 322, 325–26 (1996) (holding that there is no
constitutional right to a jury trial for petty offenses). We also rejected the
respondent’s argument that the Kansas municipal proceedings were not
criminal proceedings because they did not afford him an absolute right to be
represented by counsel. Matter of Cuellar, 25 I&N Dec. at 853–54.
521

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

Specifically, we noted that there is no constitutional right to appointed
counsel, even for indigent defendants, if no imprisonment may be imposed.
Id. at 854; see also Alabama v. Shelton, 535 U.S. 654, 661 (2002); Scott
v. Illinois, 440 U.S. 367, 373–74 (1979); cf. Argersinger v. Hamlin, 407 U.S.
25, 37–40 (1972) (affirming the right to counsel if there is a potential for loss
of liberty). In light of the clear authority on these constitutional questions,
we were able to dismiss the respondent’s specific challenges to his
removability without articulating a comprehensive overview of what
constitutes a genuine criminal proceeding.
B. Judicial Precedent
Courts have taken divergent approaches to Matter of Eslamizar and its
progeny. As noted above, the Second Circuit has requested we clarify that
decision, and the Third Circuit has done likewise. The Eighth and Tenth
Circuits, in contrast, have focused on the constitutional aspects of criminal
procedure and in particular whether proof beyond a reasonable doubt is
required.
Just as in this case, the Third Circuit’s decision in Castillo considered
whether a New Jersey disorderly persons offense constitutes a conviction for
a crime under section 237(a)(2)(A)(ii) of the Act. 729 F.3d at 298, 302. The
Third Circuit remanded, in part, for us to clarify “what considerations or
factors may be relevant in deciding whether a finding of guilt constitutes
a conviction under Eslamizar and [section 101(a)(48)(A)].” Id. at 305. In
particular, the Third Circuit instructed the Board to clarify whether proof
beyond a reasonable doubt was the dispositive factor and to explain what role
the other procedural rights play in the analysis. Id. at 307–11.
This case has followed a similar path. The Second Circuit noted that after
reviewing our prior decisions, it was left with “uncertainty as to whether and
why disorderly persons theft satisfies” section 101(a)(48)(A). Kwok Sum
Wong, 818 F. App’x at 46. The Second Circuit further noted that although
Matter of Eslamizar and its progeny identify various factors in determining
whether an offense is a conviction for a crime, these cases do not explain
whether “any one of these factors was dispositive or to be given lesser
weight.” Id. Accordingly, the Court remanded to afford us “the opportunity
to clarify these matters.” Id. at 48.
The Eighth and Tenth Circuits, however, have read Matter of Eslamizar
more narrowly, as merely highlighting that proof beyond a reasonable doubt
is necessary for a proceeding to be of a criminal nature. See Rubio
v. Sessions, 891 F.3d 344, 350 (8th Cir. 2018); Batrez Gradiz v. Gonzales,
490 F.3d 1206, 1208 (10th Cir. 2007). The Eighth Circuit expressly declined
to follow Castillo, reasoning that “[i]n determining whether a state law
adjudication resulted in a judgment that the alien was guilty of a crime, the
522

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

most fundamental aspect of a ‘criminal proceeding’ in this country is whether
‘guilt’ was proven beyond a reasonable doubt.” Rubio, 891 F.3d at 350.
Similarly, the Tenth Circuit has explained that Matter of Eslamizar “does
nothing more than reaffirm our traditional standard that findings of guilt must
be beyond a reasonable doubt.” Batrez Gradiz, 490 F.3d at 1208. In light of
the courts’ differing interpretations, and in response to the Second and Third
Circuit’s requests, we now clarify the conditions that make a State
proceeding criminal in nature for purposes of section 101(a)(48)(A) of the
Act.
C. Necessary and Sufficient Conditions
We have long held “that whether a conviction exists for purposes of
a federal statute is a question of federal law and should not depend on the
vagaries of state law.” Matter of Ozkok, 19 I&N Dec. 546, 551 n.6 (BIA
1988). As the Eighth Circuit noted, “it would be wrong to ‘render the law of
alien removal . . . dependent on varying state criminal classifications.’”
Rubio, 891 F.3d at 350 (quoting Lopez v. Gonzales, 549 U.S. 47, 58 (2006)).
As such, whether and in what contexts a State classifies offenses as “crimes”
may assist Immigration Judges in identifying substantive rights and
disabilities that flow from that categorization, but the categorization itself is
not dispositive. See Saleh v. Gonzales, 495 F.3d 17, 23 (2d Cir. 2007)
(observing that undue deference to State definitions of convictions
“frustrate[s] congressional intent”). To ensure that the definition of
a “conviction” turns on Federal law, we must examine the substance of the
proceeding, not the label the State assigns to it. Rubio, 891 F.3d at 351
(noting the importance “of substance, not form”). As we said before,
“Congress intended that the proceeding must, at a minimum, be criminal in
nature under the governing laws of the prosecuting jurisdiction, whether that
may be in this country or in a foreign one.” Matter of Eslamizar, 23 I&N
Dec. at 688.
In this country, a “genuine” or “true” criminal proceeding must provide
certain minimum constitutional protections, without which criminal penalties
cannot constitutionally be imposed. 3 Id. at 688–89 (discussing required
constitutional protections); cf. Matter of Cuellar, 25 I&N Dec. at 853–54
(discussing contingent constitutional protections).
These minimum
protections include: proof beyond a reasonable doubt; and the rights to
confront one’s accuser, a speedy and public trial, notice of the accusations,

3

We do not address the requirements for foreign convictions to qualify as convictions
under section 101(a)(48).

523

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

compulsory process for obtaining witnesses in one’s favor, and against being
put in jeopardy twice for the same offense. 4
In short, we determine whether a proceeding is “criminal” by reference
to those rights of criminal procedure guaranteed by the Constitution—as
incorporated against the States by virtue of the Fourteenth Amendment—and
which are applicable without limitation in all criminal prosecutions. See
generally Argersinger, 407 U.S. at 27–28 (noting the entirety of the Sixth
Amendment has been made applicable to the States through the Fourteenth
Amendment). Because the rights listed above represent the constitutional
floor of criminal procedure, and State law must conform to the Constitution,
see U.S. Const. art. VI, cl. 2; Arizona v. United States, 567 U.S. 387, 399
(2012), each is mandatory in every jurisdiction within the United States. See
Argersinger, 407 U.S. at 27–28. It follows that the absence of any of them
renders the proceeding noncriminal for Federal purposes, and a judgment of
guilt in such a proceeding would not be a conviction under section
101(a)(48)(A).
However, not all constitutional rights of criminal procedure are required
in every criminal proceeding. Some rights are contingent. See Matter of
Cuellar, 25 I&N Dec. at 853–54. For example, the right to a jury trial applies
only if the charged offense is deemed “serious,” and the right to counsel
applies only if a conviction can result in loss of liberty. See, e.g., Lewis, 518
U.S. at 325 (noting that the right to jury trial applies only to “serious”
offenses); Duncan v. Louisiana, 391 U.S. 145, 157–59 (1968) (same);
Shelton, 535 U.S. at 661 (holding that there is no right to counsel if there is
no possibility of loss of liberty); Scott, 440 U.S. at 373–74 (same). Because
contingent rights are not required in every criminal proceeding, their absence
cannot be dispositive with respect to whether a particular proceeding is
criminal in nature. Similarly, the absence of a right to indictment by grand
jury is immaterial, because that right has not been made applicable to the
States through the Fourteenth Amendment. See Albright v. Oliver, 510 U.S.
266, 272 (1994); Hurtado v. California, 110 U.S. 516, 538 (1884).
Focusing on whether the State adjudication is a substantively
constitutional criminal proceeding avoids improper reliance on State
definitions and categories. See Matter of Ozkok, 19 I&N Dec. at 551 n.6. It
also avoids the potential for tautological reasoning that a particular
proceeding is criminal in nature because it is labeled as such under the laws
4

See Apprendi, 530 U.S. at 490 (discussing proof beyond a reasonable doubt); In re
Winship, 397 U.S. at 364 (same); Benton v. Maryland, 395 U.S. 784, 794 (1969)
(addressing double jeopardy); Washington v. Texas, 388 U.S. 14, 18–19 (1967)
(compulsory process); Klopfer v. North Carolina, 386 U.S. 213, 226 (1967) (speedy trial);
Pointer v. Texas, 380 U.S. 400, 403 (1965) (confrontation); In re Oliver, 333 U.S. 257,
265–68, 273–75 (1948) (public trial and notice of accusations).

524

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

of the prosecuting jurisdiction, without establishing what conditions make
a procedure “criminal” in the first place. See Castillo, 729 F.3d at 302
(“[O]ne must still ask ‘conviction’ of what.”); see also Kwok Sum Wong, 818
F. App’x at 47–48. Finally, substantive constitutionality will not vary from
State to State.
Because the constitutional considerations outlined above are sufficient to
establish what is and is not a criminal judgment, we need not consider other
aspects of State law. For example, to determine whether a judgment is
criminal in nature, we need not consider whether the judgment can be used
for impeachment purposes under the State’s rules of evidence, whether it
constitutes a prior conviction for sentencing purposes under State law, or
whether it results in disqualification from State public office or other civil
disabilities.
We conclude that the minimum constitutional safeguards for all criminal
proceedings define whether a proceeding is criminal in nature, and
a jurisdiction’s application of these safeguards will render such a judgment
a “conviction” under section 101(a)(48)(A) of the Act. 5 Conversely, the
absence of any constitutionally required right of criminal procedure renders
a proceeding noncriminal in nature and thus not a “conviction” for
immigration purposes. See, e.g., Matter of Eslamizar, 23 I&N Dec. at 688.
D. Application to the Respondent
The respondent maintains that his New Jersey disorderly conduct offense
was not a conviction within the meaning of the Act because defendants in
New Jersey disorderly conduct proceedings are not entitled to an indictment
by grand jury or to a jury trial; New Jersey disorderly conduct offenses do
not give rise to any legal disability or disadvantage; and disorderly conduct
offenses are not “crimes” as defined by State law. We reject the respondent’s
arguments. How the State defines or labels the offense may be useful but is
not dispositive. Instead, the analysis should focus on whether the judgment
exposes the accused to criminal penalties and whether the procedure used to
arrive at that judgment conforms to the minimum constitutional requirements
5

We recognize that States may provide greater protection than is constitutionally
required, California v. Ramos, 463 U.S. 992, 1013–14 (1983), to include the provision of
some rights traditionally associated with criminal procedure in noncriminal proceedings.
However, treating the presence of all incorporated, noncontingent constitutional rights in
a proceeding as conclusive that it is criminal in nature is a reasonable and administrable
interpretation of section 101(a)(48)(A). See Mayo Found. for Med. Educ. & Rsch.
v. United States, 562 U.S. 44, 59 (2011) (recognizing that an agency’s ability to administer
a rule is a permissible criterion in interpreting an ambiguous statute); Matter of
Arambula-Bravo, 28 I&N Dec. 388, 395 (BIA 2021) (citing City of Portland v. United
States, 969 F.3d 1020, 1038 (9th Cir. 2020) (“Administrability is important”)).

525

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

for criminal prosecutions. For the same reasons, whether any legal disability
or disadvantage results from a disorderly persons offense is entirely a matter
reserved to the States, and the imposition of civil disabilities may vary among
States even for similar offenses. These considerations therefore do not assist
us in determining whether the State proceeding results in a “conviction”
within the meaning of section 101(a)(48)(A).
The respondent’s constitutional arguments must be rejected as well. As
noted above, the right to indictment by grand jury has not been made
applicable to the States, so its absence cannot conclusively render a State
proceeding noncriminal. See Albright, 510 U.S. at 272; Hurtado, 110 U.S.
at 538. Similarly, the right to a jury trial is contingent on the seriousness of
the offense. Lewis, 518 U.S. at 325; Duncan, 391 U.S. at 157–59. The
penalty for a New Jersey disorderly persons offense is limited to 6 months’
imprisonment, see N.J. Stat. Ann. § 2C:43-8 (2005), which, for constitutional
purposes, is not serious. See Lewis, 518 U.S. at 326 (“An offense carrying
a maximum prison term of six months or less is presumed petty, unless the
legislature has authorized additional statutory penalties so severe as to
indicate the legislature considered the offense serious.”); see also State
v. Owens, 254 A.2d 97, 98–99 (N.J. 1969) (recognizing that trial by jury is
not accorded to individuals charged with disorderly persons offenses because
such offenses are considered petty offenses under the New Jersey
constitution). Accordingly, the lack of a right to trial by jury for such an
offense where there is no Federal constitutional right to trial by jury for
offenses carrying the same potential sentence does not resolve whether the
proceeding results in a criminal conviction for immigration purposes.
With respect to those constitutional rights that apply without limitation
and have been made applicable to the States, all of them apply to New Jersey
disorderly persons offenses. Proof beyond a reasonable doubt is required by
statute. See N.J. Stat. Ann. §§ 2C:1-13(a), 2C:1-14(k) (West 2005)
(requiring proof beyond a reasonable doubt for all “offenses” and defining
“offense” to include disorderly persons offenses). The remaining rights—
confrontation, speedy trial, public trial, notice of accusations, compulsory
process, and double jeopardy—are guaranteed by the State constitution. See
N.J. Const. art I, paras. 10–11. These rights are coextensive with the parallel
Federal rights. See State v. Garron, 827 A.2d 243, 256 (N.J. 2003) (equating
rights under article I, paragraph 10 of the State constitution with the parallel
rights under the Sixth Amendment of the United States Constitution); State
v. Kent, 918 A.2d 626, 647 (N.J. Super. Ct. App. Div. 2007) (Stern, J.,
concurring) (same); see also State v. Tropea, 394 A.2d 355, 357 n.2 (N.J.
1978) (equating double jeopardy under article I, paragraph 11 of the State
constitution with the double jeopardy right under the Fifth Amendment). All
of them are afforded to defendants accused of disorderly persons offenses.
See State v. Godshalk, 885 A.2d 969, 972–73 (N.J. Super. Ct. Law Div. 2005)
526

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

(“The criminal procedural guarantees of the New Jersey Constitution also
extend to non-indictable, quasi-criminal prosecutions. . . . includ[ing] those
for disorderly persons offenses . . . .” (citation omitted)); State v. Ashford,
864 A.2d 1122, 1127 n.6 (N.J. Super. Ct. App. Div. 2004) (“While the Sixth
Amendment applies to ‘criminal prosecutions,’ we have applied certain
provisions or given similar protections to non-indictable prosecutions.”).
Because New Jersey provides all of the constitutionally-mandated rights of
criminal procedure in prosecutions for disorderly persons offenses,
convictions for such offenses are “convictions” as defined in section
101(a)(48)(A) of the Act.
E. Removability
Having determined that the respondent’s conviction under section
2C:20-4(a) is a “conviction” for a crime under the Act, we turn to whether
the respondent has been convicted of two more crimes involving moral
turpitude that render him removable under section 237(a)(2)(A)(ii) of the
Act. We again conclude that the respondent’s convictions for theft by
deception in violation of section 2C:20-4(a) under the New Jersey Statutes
and forgery in the second degree in violation of section 170.10 of the New
York Penal Law categorically involve moral turpitude.
The respondent argues that a conviction for theft by deception in violation
of section 2C:20-4(a) does not require proof of a permanent taking, and the
offense cannot involve moral turpitude without an intent to permanently
deprive the owner of possession. But the respondent was not merely
convicted of a theft offense, but of theft by deception, an element of which
is a knowing misrepresentation made with the specific intent to cheat or
defraud the victim. See Selective Ins. Co. v. McAllister, 742 A.2d 1007, 1011
(N.J. Super. Ct. App. Div. 2000). In determining whether a crime involves
moral turpitude, the Second Circuit has held that “[t]he distinction between
permanent and temporary takings is not relevant” where the offense involves
fraud. Mendez v. Mukasey, 547 F.3d 345, 351 (2d Cir. 2008). Because the
respondent’s conviction involves fraud, we reject his contention that it cannot
be for a crime involving moral turpitude because it does not require proof of
a permanent taking.
The respondent further asserts that a conviction for forgery in the second
degree in violation of section 170.10 of the New York Penal Law is not
categorically a crime involving moral turpitude because the statute does not
necessarily involve fraud; it may be violated with the intent to injure another
in addition to defrauding or deceiving another. We reject this argument as
well. Intent to injure is often indicative of moral turpitude. See Escobar
v. Lynch, 846 F.3d 1019, 1024 (9th Cir. 2017); Villatoro v. Holder, 760 F.3d
872, 878 (8th Cir. 2014); cf. Efstathiadis v. Holder, 752 F.3d 591, 597 (2d
527

Cite as 28 I&N Dec. 518 (BIA 2022)

Interim Decision #4041

Cir. 2014) (per curiam) (noting that to qualify as a crime involving moral
turpitude, an offense must involve an “evil or malicious intent”).
Furthermore, a defendant convicted under section 170.10 must intend to
cause injury by falsely making, completing, or altering a written document,
which itself involves fraud or deceit. See Mendez, 547 F.3d at 347; see also
Rodriguez v. Gonzales, 451 F.3d 60, 64 (2d Cir. 2006) (per curiam) (holding
that an offense that “involves deceit and an intent to impair the efficiency
and lawful functioning of the government” necessarily involves moral
turpitude).
Accordingly, we agree with the Immigration Judge’s
determination that the respondent is removable as charged under section
237(a)(2)(A)(ii) the Act, as a noncitizen who has been convicted of two or
more crimes involving moral turpitude not arising out of a single scheme of
criminal misconduct. 6

III. CONCLUSION
A finding of guilt in a proceeding that affords defendants all of the
constitutional rights of criminal procedure that are applicable without
limitation and that have been made applicable to the States through the
Fourteenth Amendment is a “conviction” for immigration purposes under
section 101(a)(48)(A) of the Act. Because New Jersey law mandates that
such rights be afforded to defendants charged with disorderly persons
offenses, the respondent’s conviction for a disorderly persons offense
qualifies as a conviction for immigration purposes. This conviction, along
with the respondent’s New York conviction for forgery, are crimes involving
moral turpitude not arising out of a single scheme of criminal misconduct,
rendering him removable as charged. Accordingly, the respondent’s appeal
will again be dismissed.
ORDER: The respondent’s appeal is dismissed.

6

It is undisputed that the respondent’s crimes do not arise out of a single scheme of
misconduct.

528

